Citation Nr: 1104134	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-33 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the right hip.

2.  Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active service from November 1985 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued separate 10 percent disability ratings 
for degenerative arthritis of each hip.

The Board notes that a VA Form 21-22a, dated in November 2007, 
shows that the Veteran executed a power of attorney (POA) in 
favor of a private attorney, however, that attorney withdrew her 
services, as shown on an April 2009 notice of withdrawal.  The 
Veteran is currently represented by Disabled American Veterans, 
per a POA acknowledged in September 2009.  

In March 2010, the Board remanded the claim for further 
development, and the claim has since returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  With resolution of doubt in the Veteran's favor, degenerative 
arthritis of the right hip causes functional loss and limitation 
of hip motion due to pain and tenderness, or during a flare-up; 
there is no showing of thigh limitation of flexion to 20 degrees.

2.  With resolution of doubt in the Veteran's favor, degenerative 
arthritis of the left hip causes functional loss and limitation 
of hip motion due to pain and tenderness or during a flare-up; 
there is no showing of thigh limitation of flexion to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no 
higher, for functional loss and limitation of right hip motion 
due to pain and tenderness or during a flare-up are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.71a, Plate II, Diagnostic Code 5252 (2010); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

2.  The criteria for a disability rating of 20 percent, but no 
higher, for functional loss and limitation of left hip motion due 
to pain and tenderness or during a flare-up are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, 
Plate II, Diagnostic Code 5252 (2010); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry. 

In the decision below, the Board grants an increased disability 
rating for the service-connected right and left hip disabilities.  
The RO will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The record contains VA medical 
evidence, private medical evidence, and the Veteran's 
contentions.  She was afforded VA examinations in conjunction 
with this appeal.  Significantly, neither the Veteran nor her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran is seeking higher disability ratings for degenerative 
arthritis of her right and left hips.

Her hip disabilities are each rated as 10 percent disabling, 
pursuant to Diagnostic Code 5252, which is assigned for flexion 
in the thigh limited to 45 degrees.  A 20 percent disability 
rating is assigned for flexion in the thigh limited to 30 
degrees.  A 30 percent disability rating is assigned for flexion 
in the thigh limited to 20 degrees.  A 40 percent disability 
rating is assigned for flexion in the thigh limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board also notes that under Diagnostic Code 5253, where there 
is a limitation of thigh abduction with motion lost beyond 10 
degrees, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip 
abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

In May 2007, the Veteran filed an increased rating claim for her 
bilateral hip disability.  In June 2007, she underwent a VA 
examination of the joints; her primary complaint was a shooting 
pain from her hips to her knees, most apparent when sitting with 
her feet elevated.  On examination, the Veteran ambulated 
unassisted.  Her posture was erect, and her gait was noted as 
spastic.  Strength testing was normal (5/5) in the lower 
extremities.  Sensation to pinprick was equal, bilaterally.  A 
leg discrepancy was observed on examination.  Reflexes of the 
right patella and Achilles were hyperactive (+3).  There was no 
evidence of atrophy or hypertrophy on examination and straight 
leg raise test was negative.  There was exquisite tenderness to 
palpation with hyperactive sensitivity, left hip greater than the 
right.  Flexion of the right hip was to 110 degrees, and 
extension was to 10 degrees.  External rotation was to 40 degrees 
and internal rotation was to 20 degrees.  Flexion of the left hip 
was to 90 degrees with poor attempt, and extension was to 10 
degrees.  External rotation was to 40 degrees, internal rotation 
was to 10 with a poor attempt.   Abduction and adduction testing, 
bilaterally, was not completed due to the Veteran's report of 
pain.  The report noted June 2006 x-rays which showed evidence of 
asymmetrical joint space narrowing with severe involvement of 
degenerative pattern, and bone apposition at the lateral margin 
of the femoral neck spurring at the articular margin of the 
femoral heads.  The x-ray report dated in June 2007 noted 
moderate to severe degenerative changes, bilaterally, and no 
other changes from previous x-rays.  Final examination diagnosis 
was bilateral degenerative hip joints.

The Veteran presented for another VA examination in November 
2009, and reported continued pain in her hips, in addition to 
stiffness.  She indicated that she limits her activities in an 
effort to avoid taking medication for bilateral hip disability.  
She stated that she walks more slowly and drops things.  She 
further stated that she rolls on the floor to get her hip 
adjusted.  The Veteran also indicated that she has difficulty 
putting on and off her shoes and socks, as well as caring for her 
feet.  She also feels less stable in the shower.  A 
transcutaneous electrical nerve stimulation (TENS) unit 
occasionally helps to alleviate her pain.  On examination, it was 
noted that she had normal posture and a slow antalgic gait.  She 
used no assistive devices, and had no amputations or prosthetics.  
Flexion of the right hip was to 110 degrees, and to 90 degrees on 
the left limited by difficulty and discomfort.  Extension was to 
20 degrees, bilaterally, abduction was to 30 degrees, adduction 
was to 10 degrees; external rotation was to 30 degrees, and 
internal rotation was to 20 degrees, all limited by difficulty 
and discomfort.  

The examiner noted that there was no painful motion, tenderness, 
spasms, edema, fatigability, lack of endurance, weakness, or 
instability, except as noted.  There was no additional limitation 
of motion after at least 3 repetitions.  Additional limitation 
due to flare ups after at least 3 repetitions could not be 
determined without resorting to mere speculation.  X-rays of the 
hips taken in November 2009 showed evidence of nearly complete 
cartilage loss in the acetabular roof with mild sclerosis and 
slight irregularity in the adjacent femoral heads, and exuberant 
hypertrophic spurs about the articular margins of the femur and 
acetabulum.  SI joints were intact.  Diagnosis on examination was 
degenerative joint disease of the bilateral hips; moderate 
functional limitation.

An additional VA examination was conducted in May 2010.  The 
examiner indicated that there is no change in diagnosis or 
functional limitations.  

On review, the Board notes that the range of motion findings, as 
detailed in pertinent part above, do not satisfy the criteria for 
the next-higher rating of 20 percent under Diagnostic Code 5252, 
as flexion of the hips was no worse than 110 degrees on the 
right, and 90 degrees on the left.  Further, while abduction was 
not performed during the 2007 VA examination due to pain, 
abduction was to 30 degrees on the November 2009 examination; 
thus, a higher rating is not warranted under Diagnostic Code 
5253.

Nevertheless, the Board acknowledges the Veteran's reports of 
bilateral hip pain and stiffness, functional impairment, and 1-3 
flare-ups of hip pain per week.  She is competent to report her 
hip symptomatology, as it comes as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. at 470.  Moreover, the Board 
notes that the medical evidence supports much of the Veteran's 
observable symptomatology.  In this regard, there was evidence of 
"exquisite" tenderness to palpation with hyperactive 
sensitivity during the June 2007 VA examination, and the x-rays 
taken at that time showed evidence of moderate to severe 
degenerative arthritis of the hips.  On the November 2009 VA 
examination, difficulty and discomfort was exhibited on all 
planes of range of motion testing, and the examiner specifically 
stated that the Veteran's bilateral hip disability causes 
moderate functional impairment.  Also, x-rays of the hips taken 
in November 2009 showed evidence of nearly complete cartilage 
loss in the acetabular roof with mild sclerosis and slight 
irregularity in the adjacent femoral heads.  Although the 
November 2009 VA examiner specifically found that the degree to 
which the Veteran was additionally limited during a flare-up 
could not be provided without resorting to mere speculation, the 
Board observes that the examiner did not discuss the Veteran's 
competent and credible reports of bilateral hip pain and 
additional functional loss during a flare-up.    

Thus, based on the Veteran's statements and the medical evidence 
of record, the Board finds that her bilateral hip disability 
causes pain, tenderness, and additional functional loss beyond 
that contemplated by the separate 10 percent ratings currently 
assigned.  As such, the Board concludes that the disability 
picture more nearly approximates the next higher rating of 20 
percent for each hip; this determination recognizes additional 
functional limitation due to pain and tenderness, and during a 
flare-up per Deluca, and resolves all reasonable doubt in the 
Veteran's favor.  See 38 U.S.C.A. § 5107(a); Gilbert, supra.

The evidence of record shows that the level of impairment 
associated with the right hip and right hip disabilities has 
never been more than 20 percent disabling.  Therefore, the 
application of staged ratings (i.e., different percentage ratings 
for different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A rating in excess of 20 percent is not warranted, as there is no 
evidence of flexion in either thigh limited to 20 degrees, and no 
evidence of malunion of either femur with marked knee or hip 
disability.  See Diagnostic Codes 5252 and 5255.  Based on the 
foregoing reasons and bases, a 20 percent rating is warranted for 
each service-connected hip disability.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's right and left hip 
disabilities do not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claim for extra-schedular consideration.  The level 
of severity of the Veteran's right and left hip disabilities is 
adequately contemplated by the applicable diagnostic criteria.  
The criteria provide for a higher rating, but as has been 
thoroughly discussed above, the rating assigned herein is 
appropriate.  In this regard, as a result of this decision, the 
disability have each been awarded an increased disability rating 
of 20 percent.  In view of the adequacy of the disability rating 
assigned under the applicable diagnostic criteria, consideration 
of the second step under Thun is not for application in this 
case.  Accordingly, the claim will not be referred for extra-
schedular consideration. 


ORDER

Subject to the laws and regulations governing monetary benefits, 
entitlement to a disability rating of 20 percent, but no higher, 
for degenerative arthritis of the right hip is granted.

Subject to the laws and regulations governing monetary benefits, 
entitlement to a disability rating of 20 percent, but no higher, 
for degenerative arthritis of the left hip is granted.



___________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


